 Exhibit 10.1

 



AGREEMENT AND MUTUAL RELEASE AND WAIVER

 

THIS AGREEMENT AND MUTUAL RELEASE AND WAIVER, (the “Agreement”) executed on
November 21, 2014 by and between Safety Quick Lighting & Fans Corp. (the
“Company”) and James R. Hills, (“Hills”), each referred to individually as a
“Party” and collectively as the “Parties”, is effective as of the Effective
Date, as hereinafter set forth in Paragraph 15.

 

RECITALS

 

WHEREAS,The Company and Hills have entered into each of (i) that certain
Consulting Agreement dated effective April 1, 2012 (“2012 Agreement”) (ii) that
certain Executive Employment Agreement, dated November 15, 2013 (“2013
Agreement”), and that certain Amended and Restated Employment Agreement, dated
March 26, 2014 (the “Amended Agreement”, together with the 2012 Agreement and
the 2013 Agreement, collectively the “Hills Agreement”), providing for, among
other things, Hills’ engagement by the Company as a consultant and employment by
the Company as its Chief Executive Officer; and

 

WHEREAS,The Parties intend to effect the termination of the Hills Agreement and
the mutual extinguishment of any obligations, real or perceived, existing as of
the date hereof whether derived from the Hills Agreement or otherwise, as
expressly herein provided.

 

NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration as hereinafter set forth, the Parties agree as follows;

 

1.Mutual Release and Waiver.

As of the Effective Date and upon the terms and conditions contained in this
Agreement, each of the Parties hereby (i) agrees that the Hills Agreement is
terminated and (ii) releases and forever discharges the other and, as the case
may be, any and all of the other’s past, present and future subsidiaries,
directors, officers, shareholders, principals, employees, affiliates, agents,
administrators, attorneys, successors and assigns, from any and all actions,
causes of action, covenants, contracts, controversies, agreements, promises,
damages, judgments, claims and demands whatsoever, in law or in equity, now
known or unknown from the beginning of the world to the date of this Agreement,
which could be made or alleged now or in the future arising out of any covenant,
agreement, right, demand or understanding (each a “Claim”, and collectively
“Claims”), whether any such Claim is derived under or from the Hills Agreement
or otherwise, and the Parties do hereby specifically waive any claim or right to
assert any cause of action or alleged cause of action or claim or demand against
the other which has, through oversight or error, intentionally or
unintentionally or through a mutual mistake, been omitted from this Agreement.
In furtherance and not in limitation of the foregoing, the Company hereby
acknowledges and agrees that Hills is released from any and all obligations to
perform any duties or services for or on behalf of the Company in his capacity
as a consultant, as an officer (including as the Chief Executive Officer) of the
Company, or in any other employment capacity. Notwithstanding anything contained
herein to the contrary, Hills hereby reserves and retains and does not hereby
release any Claims consisting of or relating to Hills’ respective rights (a) to
receive any payments or benefits under this Agreement, (b) under or with respect
to any convertible or other debt instruments owed by the Company to or otherwise
held by Hills (including without limit that certain $250,000 convertible note),
any capital stock in the Company previously acquired or received and currently
owned or held by Hills (including without limit the New Stock (as hereinafter
defined), the Prior Stock (as hereinafter defined) or those 230,818 shares of
capital stock previously acquired by Hills) and any warrants or options to
acquire any capital stock in the Company (including without limit those warrants
to acquire 74,083 shares of the Company’s capital stock) in each case as held or
owned by Hills or (c) to be indemnified by the Company either as provided
hereunder or in conformity with the Company’s bylaws, policies or programs as
applicable to its directors, officer, employees or other representatives or to
receive benefits or protections available under any liability insurance policy
maintained by the Company.

 1 

 



2.Common Stock and Incentive Compensation.

As full consideration for the extinguishment of the Hills Agreement and the
promises set forth in this Agreement, the Company hereby agrees to provide and
pay to Hills the following:

 

i. Common Stock: Upon execution and delivery of this Agreement, the Company
shall issue to Hills the two hundred and fifty thousand (250,000) shares of the
Company’s common stock scheduled to vest on December 31, 2014 under the Hills
Agreement (the “New Stock”), and Hills shall be entitled to retain such New
Stock and the five hundred thousand (500,000) shares of the Company’s common
stock previously issued pursuant to the Hills Agreement (the “Prior Stock”).

 

ii. Compensation Due: The Company shall cause to be paid to Hills all accrued
and unpaid salary, incentive compensation, unused vacation time, expense
reimbursements and vehicle reimbursements due to him, as set forth in the Hills
Agreement, through and including the Effective Date, paid pro rata as
applicable.

 

iii. Incentive Compensation: Hills shall be entitled to 0.50% (.0050) of the
Company’s gross revenue (defined and determined as the Company’s total gross
sales, at the full invoiced amount, less solely product returns and initial
discounts and determined without reduction for direct or indirect sales,
advertising, marketing, shipping, warehousing or other costs or any rebates or
other commissions payable in connection with such sales), generated solely from
Home Depot for a period of thirty-six (36) months (the “Incentive Period”)
commencing on the earlier of July 1, 2015 or the Company’s first and initial
shipment of any goods or products pursuant to an order from Home Depot. The
incentive compensation payments pursuant to this subsection, if any, shall be
made to Hills for each full or partial calendar quarter occurring during the
Incentive Period within fifteen (15) days after the last day of such calendar
quarter. Hills shall be entitled, upon prior written notice to the Company, to
audit the Company’s books and records not more frequently than one (1) time per
calendar year for purposes of verifying the amounts paid to Hills hereunder. The
Company shall reasonably cooperate with Hills in making its applicable books and
records available for purposes of allowing such audit. In the event any such
audit results in verification of the Company’s underpayment to Hills by an
amount at or in excess of five percent (5%) of the amount actually paid to Hills
for the period audited, then the Company shall promptly pay such deficiency to
Hills and further reimburse Hills for the costs incurred in performing such
audit. During the Incentive Period, the Company shall endeavor to timely respond
to Hills reasonable inquiries and otherwise provide Hills, on a quarterly basis,
with information regarding the Company’s relationship or activities with or
involving Home Depot.

 

3.Confidentiality.

Hills shall maintain in strict secrecy all confidential or trade secret
information relating to the business of the Company (the “Confidential
Information”) obtained by Hills in the course of Hills’ employment by the
Company through the date hereof, and Hills shall not, unless first authorized in
writing by the Company, disclose to, or use for Hills' benefit or for the
benefit of any person, firm or entity at any time, any Confidential Information.
For the purposes hereof, Confidential Information shall include, without
limitation, any trade secrets, knowledge or information with respect to
processes, inventions, machinery, manufacturing techniques or know-how; any
business methods or forms; any names or addresses of customers or vendors or
data on customers or suppliers; and any business policies or other information
relating to or dealing with the purchasing, sales or distribution policies or
practices of the Company.

 

Except as required by applicable federal, state or local law or regulation, the
term “Confidential Information” as used in this Agreement shall not include
information that (i) at the time of disclosure is, or thereafter becomes,
generally available to and known by the public other than as a result of any
material breach of this Agreement by Hills; (ii) at the time of disclosure is,
or thereafter becomes, available to Hills on a non-confidential basis from a
third-party source, provided that, to Hills’ knowledge, such third party is not
and was not prohibited from disclosing such Confidential Information to him by
any contractual obligation; or (iii) was independently developed by Hills
without reference to or outside of his employment with the Company, whether such
employment was pursuant to the Hills Agreement or in any other capacity,
including Hills’ position as a member of the Company’s Board of Directors. In
addition, Hills shall not be in violation of this Agreement by reason of his use
or disclosure of any Confidential Information (a) in order to comply with any
federal, state or local law, rule, regulation, subpoena, judicial action, or
other governmental investigation or mandate; (b) as necessary for Hills to
defend or enforce against an alleged or actual breach of this Agreement or any
third party claim; and (c) made to or by Hills’ legal, tax or financial advisors
for the purpose of securing their advice, provided that Hills shall inform any
such advisor of the obligation to maintain in confidence the Confidential
Information so disclosed to or used by them.



 2 

 



4.Disparaging Statements.

Each of the Parties hereto agree that, from and after the date of this
Agreement, each such Party will refrain from making any statement about the
other which could be construed disparaging, including but not limited to,
statements regarding business practices, financial condition, and the integrity
of each of the Parties and, as the case may be, its current and former officers,
directors, employees, shareholders, attorneys and accountants, agents, and
successors and assigns. For the purposes of this Paragraph 4, disparaging
statements shall not include the disclosure or making of truthful testimony
compelled by or made under or in connection with a judicial action, governmental
investigation or other legal mandate.

 

In addition, the parties shall mutually agree as to the content, timing and
means of making or issuing of either (i) any press release or other public
comment, statement or filing or (ii) any response to any media or other public
or private questions or inquiries concerning Hills’ departure from any office or
position with or separation from the Company.

 

5.Indemnification.

Each Party hereby agrees to save and hold harmless the other Party and, as the
case may be, all of such other Party’s employees, directors, shareholders,
principals, affiliates, heirs, legal representatives, executors, administrators,
successors and assigns against and in respect of any loss, cost, expense, claim,
liability, deficiency, judgment or damage incurred by the other Party hereto as
a result of any material inaccuracy in or material breach of a representation or
warranty of such indemnifying Party contained in this Agreement, or any material
failure by such indemnifying Party to perform or comply with any of its
covenants contained in this Agreement.

 

In addition and not in lieu or limitation of the foregoing, the Company hereby
agrees to save and hold harmless Hills and his affiliates, heirs, legal
representatives, executors, administrators, successors and assigns against and
in respect of any loss, cost, expense, claim, liability, deficiency, judgment or
damage incurred by such indemnified person or entity by reason of (i) Hills
being or having been a director or officer, consultant, employee or
representative of the Company, or (ii) Hills’ good faith performance of his
duties or obligations rendered to the Company in his capacity as a director,
officer, consultant, employee or representative of the Company.

 

6.Governing Law and Venue.

 This Agreement and all matters or issues collateral thereto shall be governed
by and construed and enforced in accordance with the laws of the State of
Florida applicable to contracts made and performed entirely therein and all
disputes under this Agreement shall be brought exclusively before the courts of
the State of Florida.

 

7.Entire Understanding.

This Agreement contains the entire understanding of the Parties hereto relating
to the subject matter herein contained, and supersedes any and all prior
agreements, including the Hills Agreement, or understandings relating to the
subject matter hereof. This Agreement may not be changed except by a writing
signed by the Party sought to be charged therewith.

 

8.No Waiver.

No waiver by either Party, whether express or implied, of any provisions of this
Agreement or of any breach or default by either Party, shall constitute a
continuing waiver or a waiver of any other provision of this Agreement, and no
such waiver by either Party shall prevent such Party from enforcing any and all
provisions of this Agreement or from acting upon the same or any subsequent
breach or default of the other Party. No waiver of any provision hereunder shall
be effective unless it is in writing signed by the Party against whom
enforcement thereof is sought.

 

 

 

 

 

 

 

 

 

 3 

 



9.Separability.

The provisions set forth in this Agreement shall be considered to be separable
and independent of each other. In the event that any provision of this Agreement
shall be determined in any jurisdiction to be unenforceable, such determination
shall not be deemed to affect the enforceability of any other remaining
provision and the Parties agree that any court making such a determination is
hereby requested and empowered to modify such provision and to substitute for
such enforceable provision such limitation or provision of a maximum scope as
the court then deems reasonable and judicially enforceable and the Parties agree
that such substitute provision shall be as enforceable in said jurisdiction as
if set forth initially in this Agreement. Any such substitute provision shall be
applicable only in the jurisdiction in which the original provision was
determined to be unenforceable.

 

10.Obligations to Survive Releases.

Notwithstanding the Mutual Releases and Waivers contained in this Agreement, the
Parties each agree that the agreements, promises, commitments, representations,
acknowledgements and confirmations made in this Agreement survive the date of
this Agreement and shall be fully effective and enforceable in the future.

 

11. This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party, it being understood that all parties need not sign the same
counterpart.

 

12. This Agreement will be deemed executed when each party initials each page
and signs in the space proved below and provides the other party with the fully
executed Agreement. Faxed signatures and initials shall constitute originals for
all purposes. In the event any party files a legal action to enforce any
provision of this Agreement, the prevailing party shall be entitled to all costs
of suit, including all reasonable attorney’s fees.

 

13. Notwithstanding any provision herein to the contrary, the releases contained
herein do not apply to any claim for breach of any provision of this Agreement.

 

14. The parties collectively drafted this Agreement and in the event that any
ambiguity arises, there shall be no presumption against any individual party in
that regard.

 

15. Notwithstanding any provision herein to the contrary, the provisions of this
Agreement are deemed effective as of November 21, 2014 (the “Effective Date”).

 

IN WITNESS WHEREOF, designated representative of the Parties have hereunto set
their hands as of date first set forth above.

 

SAFETY QUICK LIGHTING & FANS CORP.

 



By:   /s/ Rani Kohen     Rani Kohen, Chairman, on behalf of the Company’s Board
of Directors, which has reviewed this Agreement and ratified and affirmed such
Agreement as represented herein.                 /s/ James R. Hills     JAMES R.
HILLS

 

 

 

 

 

 

 

 



 4 

